       Case 3:20-cv-03866-JCS Document 47 Filed 07/26/20 Page 1 of 11



 1   WALTER RILEY, SBN 95919
     LAW OFFICE OF WALTER RILEY
 2
     1407 Webster Street, Suite 206
 3   Oakland, CA 94612
     Telephone: (510) 451-1422
 4   Facsimile: (510) 451-0406
     Email: walterriley@rrrandw.com
 5

 6   DAN SIEGEL, SBN 56400
     SIEGEL, YEE, BRUNNER & MEHTA
 7   475 14th Street, Suite 500
     Oakland, California 94612
 8   Telephone: (510) 839-1200
 9   Facsimile: (510) 444-6698
     Email: danmsiegel@gmail.com
10
     Attorneys for Plaintiffs
11
     BARBARA J. PARKER, City Attorney, CABN 069722
12   DAVID A. PEREDA, Special Counsel, CABN 237982
     One Frank H. Ogawa Plaza, 6th Floor
13   Oakland, California 94612
     Telephone: (510) 238-6520, Fax: (510) 238-6500
14   Email: dpereda@oaklandcityattorney.org
15   Attorneys for Defendants
16

17                         UNITED STATES DISTRICT COURT

18                       NORTHERN DISTRICT OF CALIFORNIA

19                                 SAN FRANCISCO DIVISION

20

21   ANTI POLICE-TERRO PROJECT,                  Case No. C 20-3866 JCS (LB)
     COMMUNITY READY CORPS, et al.
22                                               STATUS REPORT RE
                     Plaintiffs,                 POTENTIAL STIPULATED
23                                               PRELIMINARY INJUNCTION
           v.
24
     CITY OF OAKLAND, et al.
25
                     Defendants.
26

27

28
     STATUS REPORT                           1                           C 20-3866 JCS
       Case 3:20-cv-03866-JCS Document 47 Filed 07/26/20 Page 2 of 11



 1         With the Hon. Laurel Beeler’s guidance, the parties have been collaborating
 2   towards a potential stipulated preliminary injunction. The parties have not reached
 3   full agreement, but they have found some common ground. The following reflects the
 4   parties’ progress. The parties agree to language that is not highlighted.
 5

 6                                  DRAFT STIPULATION
 7         During protests and demonstrations, the following provisions apply:
 8                                  Training Bulletin III-G
 9         Plaintiffs
10         Except as modified in this order, OPD and each officer from another agency
11   deployed to assist OPD at demonstrations in Oakland shall adhere to Training
12   Bulletin III-G, OPD Crowd Control and Crowd Management (2013), attached as
13   Exhibit A.
14         The City
15         Except as modified in this order, OPD shall adhere to Training Bulletin III-G,
16   OPD Crowd Control and Crowd Management (2013), attached as Exhibit A.
17         Difference
18         As captured by the highlight, Plaintiffs’ language directs mutual aid officers
19   in addition to OPD officers.
20                                          Badges
21         Plaintiffs
22         Each OPD officer and each officer from another agency deployed to assist OPD
23   at demonstrations in Oakland shall wear a badge, nameplate, or other device on the
24   outside of his or her uniform or on his or her helmet which bears the identification
25   number or the name of the officer, as required by Penal Code § 830.10.
26         The City
27         Each OPD officer shall wear a badge, nameplate, or other device on the
28   outside of his or her uniform or on his or her helmet which bears the identification
     STATUS REPORT                              2                                C 20-3866 JCS
       Case 3:20-cv-03866-JCS Document 47 Filed 07/26/20 Page 3 of 11



 1   number or the name of the officer, as required by Penal Code § 830.10.
 2          Difference
 3          As captured by the highlight, Plaintiffs’ language directs mutual aid officers
 4   in addition to OPD officers.
 5                                       Body Cameras
 6          Plaintiffs
 7          Officers shall utilize their Personal Digital Recording Device (“PDRD”) in
 8   accordance with DGO I-15.1, Portable Video Management System. In addition,
 9   officers shall activate their PDRDs whenever taking any enforcement action during
10   a crowd control situation or when ordered to activate their PDRD by a supervisor or
11   commander. All Oakland and other officers deployed to demonstrations in Oakland
12   must have their PDRDs activated and recording at all times while engaged in active
13   policing activities.
14          The City
15          Officers shall utilize their Personal Digital Recording Device (“PDRD”) in
16   accordance with DGO I-15.1, Portable Video Management System. In addition,
17   officers shall activate their PDRDs whenever taking any enforcement action during
18   a crowd control situation or when ordered to activate their PDRD by a supervisor or
19   commander.
20          Difference
21          As captured by the highlight, Plaintiffs’ language directs mutual aid officers
22   in addition to OPD officers.
23                            Police Vehicles and Motorcycles
24          Motorcycles and police vehicles may not be used for crowd dispersal but may
25   be used for purposes of observation, visible deterrence, traffic control,
26   transportation, and area control during a crowd event.
27

28
     STATUS REPORT                              3                                C 20-3866 JCS
       Case 3:20-cv-03866-JCS Document 47 Filed 07/26/20 Page 4 of 11



 1                               Tactics & Less-Lethal Munitions
 2             Plaintiffs
 3             City of Oakland, Police Chief Susan Manheimer, et al., officers from other
 4   jurisdictions who are assisting Oakland police officers, and all persons acting on
 5   their behalf and under their supervision are forbidden from:
 6        i.      Using tear gas, any other chemical weapon, or aerosol restraints, including
 7                handheld OC or pepper spray, against persons taking part in a protest or
 8                demonstration. Under no circumstances shall the use of such weapons be
 9                used to disperse crowds.
10       ii.      Firing flash bang grenades, pepper balls, foam-tip projectiles, or similar
11                weapons at persons taking part in a protest or demonstration. Flash bang
12                grenades, pepper balls, foam-tip projectiles, and similar weapons shall
13                never be used to disperse crowds
14      iii.      Using Long Range Acoustical Devices ("LRAD") as a warning signal, to
15                disperse crowds, or as a distraction device.
16       iv.      "Kettling" people as a crowd control tactic.
17       v.       Utilizing military equipment and combat uniforms in the course of policing
18                demonstrations and protests.
19             The City
20         Chemical agents (including orthochlorobenzalmalononitrile), flashbang
21   grenades, and projectiles shall be deployed only when (a) there is an imminent
22   threat of physical harm to a person or destruction of property; and (b) other
23   techniques, such as simultaneous arrests or police formations, have failed or are not
24   reasonably available to address the threat.
25         None of these devices shall be deployed on peaceful protestors or
26   indiscriminately into a crowd. To the extent reasonably possible, they should be
27   targeted at the specific imminent threat justifying the deployment.
28         To the extent reasonably possible, before any of these devices are deployed,
     STATUS REPORT                                 4                               C 20-3866 JCS
       Case 3:20-cv-03866-JCS Document 47 Filed 07/26/20 Page 5 of 11



 1   announcements must be made using adequate sound amplification equipment in a
 2   manner that will ensure that the announcements are audible over a sufficient area
 3   and sufficient time is allowed for people to leave the area through adequate egress
 4   routes.
 5             Difference
 6             On this topic, the parties fundamentally disagree. Plaintiffs maintain that
 7   the specified tools should be used during protests or demonstrations under no
 8   circumstance. The City maintains that that they should be permitted as set forth in
 9   its proposed language.
10                                           Mutual Aid
11             Plaintiffs
12             If mutual aid is requested, the OPD Incident Commander shall be responsible
13   for ensuring that mutual aid agencies:
14        i.      Are briefed and in agreement with OPD’s Unity of Command structure
15                under which only OPD Commanders may authorize the use of less lethal
16                munitions for crowd control and dispersal;
17       ii.      Are briefed on OPD’s policy on prohibited weapons and force;
18      iii.      Do not bring or use any weapons or force that is prohibited under OPD’s
19                policy;
20       iv.      Are provided a copy of OPD’s Crowd Control Policy and Use of Force
21                policies;
22       v.       Are not assigned to front-line positions or used for crowd intervention,
23                control or dispersal unless there is a public safety emergency;
24       vi.      Complete required reports prior to being released from duty. Agencies
25                should provide the following documents/reports when they are applicable:
26                Use of force report, arrest report, crime report, injury report, equipment
27                damage report and list of responding personnel; and
28      vii.      These provisions do not prohibit an OPD or mutual aid officer from taking
     STATUS REPORT                                5                                 C 20-3866 JCS
       Case 3:20-cv-03866-JCS Document 47 Filed 07/26/20 Page 6 of 11



 1                reasonable action or using reasonable or necessary force as allowed by law
 2                against an individual in self-defense or in defense of another person or
 3                officer.
 4     viii.      Mutual aid agencies that violate these provisions shall not be allowed to
 5                assist OPD in the future.
 6             Non-Oakland police officers shall not use any demonstration of force or

 7   weapon beyond what Oakland authorizes for its own officers. Any non-Oakland

 8   officer permitted to or directed to be deployed to demonstrations in Oakland shall be

 9   considered an agent of Oakland such that Oakland shall ensure such officer is

10   limiting their use of force to that authorized by Oakland.
               OPD personnel shall endeavor to assume front line positions between mutual
11
     aid officers and demonstrators.
12
               The City
13
               If mutual aid is requested, the OPD Incident Commander shall be responsible
14
     for ensuring to the extent possible that mutual aid agencies:
15
          i.      Are briefed and in agreement with OPD’s Unity of Command structure
16
                  under which only OPD Commanders may authorize the use of less lethal
17
                  munitions for crowd control and dispersal;
18
         ii.      Are briefed on OPD’s policy on prohibited weapons and force;
19
        iii.      Do not bring or use any weapons or force that is prohibited under OPD’s
20
                  policy;
21
         iv.      Are provided a copy of OPD’s Crowd Control Policy and Use of Force
22
                  policies;
23
         v.       Are not assigned to front-line positions or used for crowd intervention,
24
                  control or dispersal unless there is a public safety emergency;
25
         vi.      Complete required reports prior to being released from duty. Agencies
26
                  should provide the following documents/reports when they are applicable:
27
                  Use of force report, arrest report, crime report, injury report, equipment
28
     STATUS REPORT                                6                                 C 20-3866 JCS
       Case 3:20-cv-03866-JCS Document 47 Filed 07/26/20 Page 7 of 11



 1                damage report and list of responding personnel; and
 2      vii.      These provisions do not prohibit an OPD or mutual aid officer from taking
 3                reasonable action or using reasonable or necessary force as allowed by law
 4                against an individual in self-defense or in defense of another person or
 5                officer.
 6             OPD personnel shall endeavor to assume front line positions between mutual
 7   aid officers and demonstrators.
 8             Difference
 9             Key differences are that Plaintiffs’ proposed language states that mutual aid
10   officers are “agents” of the City and prevents the City from accepting aid from an
11   agency whose officer does not adhere to OPD’s policies.
12                                            Training
13             By November 1, 2020, OPD shall conduct a special training session for OPD
14   Incident Commanders, Operations Commanders, and Tango Team members
15   concerning Training Bulletin III-G and this agreement. Plaintiffs’ counsel may
16   attend this training session. Further, Plaintiffs’ counsel may conduct part of the
17   training subject to scope and time parameters agreed to in advance by the parties.
18                                    Facemasks and Gloves
19             Plaintiffs
20             During the pendency of the COVID-19 pandemic, all Oakland and other
21   officers deployed to demonstrations in Oakland must wear face masks and gloves
22   whenever they interact with members of the public.
23             The City
24             During the pendency of the COVID-19 pandemic, to the extent reasonably
25   possible, OPD officers must wear face masks and gloves whenever they interact with
26   members of the public.
27             Difference
28             The City’s language adds “to the extent reasonably possible,” and does not
     STATUS REPORT                                7                                C 20-3866 JCS
       Case 3:20-cv-03866-JCS Document 47 Filed 07/26/20 Page 8 of 11



 1   apply to mutual aid officers.
                                            Cite and Release
 2
           Plaintiffs
 3         All persons arrested during protests in Oakland shall be cited and released in
 4   Oakland rather than being taken to the County jail.
 5         The City
 6         Individuals arrested for minor offenses may be cited and released in
 7   compliance with Penal Code §853.6 and Department General Order M-7,
 8   CITATIONS FOR ADULT MISDEMEANORS, Part III, A-N.
 9         When it is impractical to cite arrestees at or near the site of the
10   demonstration because of a substantial risk that this procedure would allow the
11   unlawful activity to continue or because of specific geographic factors, officers may
12   cite and release arrestees from temporary processing stations or police facilities as
13   near the site of the arrest as possible. While detained during the citation and release
14   process, arrestees shall have reasonable access to toilet facilities and to appropriate
15   medical attention.
16         No fingerprinting will be done as part of the citation and release process.
17   Arrestees may be instructed to appear for booking prior to or after arraignment.
18         Commanders shall exercise discretion as to whether property searches are
19   necessary. Property of persons who qualify for citation and release will not be
20   confiscated unless it is found to contain contraband. The intention of this policy is to
21   release citation-eligible arrestees as promptly as possible, and to obviate the need to
22   transfer such arrestees to the Sheriff's custody. Persons for whom a valid warrant is
23   confirmed, or who do not produce valid identification or who are otherwise found
24   ineligible for citation will be transferred to the Sheriff's custody.
25         An officer seeking to book a misdemeanor arrestee into jail must have an
26   articulable basis to believe that one of the specified statutory exceptions to
27   mandatory cite and release applies to that individual. This basis must be
28
     STATUS REPORT                               8                               C 20-3866 JCS
       Case 3:20-cv-03866-JCS Document 47 Filed 07/26/20 Page 9 of 11



 1   documented in the police report.
 2             The mere fact that further demonstrations are likely to be held in the near
 3   future is not a proper basis to apply subdivision (7) of P.C. 853.6 ("reasonable
 4   likelihood that the offense may continue or resume") to individual demonstrators.
 5             There must be an articulable objective basis to believe that, if cited out, those
 6   specific individuals would continue the same illegal activity for which they were
 7   arrested.
 8             Individuals may not be booked into jail on the sole basis of a felony charge
 9   consisting of conspiracy to commit a misdemeanor.
10             Difference
11             Plaintiffs’ language requires anyone arrested during a protest or
12   demonstrated to be cited and released. The City’s language restates the TBIII-G’s
13   policy.
14                                       After-Action Report
15             Plaintiffs
16             Subject to protective orders in this case, the Federal Rules of Civil Procedure,
17   and the Federal Rules of Evidence, the City shall produce the After-Action Report on
18   the subject protests—occurring from May 29, 2020 through June 1, 2020—within 30
19   days of the entry of this Order.
20             The City
21             Subject to protective orders in this case, the Federal Rules of Civil Procedure,
22   and the Federal Rules of Evidence, the City shall produce the After-Action Report on
23   the subject protests—occurring from May 29, 2020 through June 1, 2020—to
24   Plaintiffs once completed.
25             Difference
26             Plaintiffs’ language calls for the City to produce an After-Action Report within
27   30 days. The City’s language calls for the report to be produced once completed in
28   accordance with OPD’s policies and the timeframes imposed by the Negotiated
     STATUS REPORT                                 9                                 C 20-3866 JCS
      Case 3:20-cv-03866-JCS Document 47 Filed 07/26/20 Page 10 of 11



 1   Settlement Agreement and the court-appointed team that is currently monitoring
 2   and advising on the City’s review.
 3                                        Enforcement
 4          Plaintiffs
 5          If Plaintiffs contend that OPD violates Training Bulletin III-G or any of this
 6   agreement’s provisions at a future protest or demonstration, Plaintiffs may request a
 7   hearing to seek relief, including civil and criminal sanctions for contempt and a
 8   modification of this agreement. Unless the parties agree to a different briefing
 9   schedule or exigent circumstances convince the Court that immediate relief is
10   necessary, OPD will have seventy-two hours to respond to Plaintiffs’ request.
11          The City
12          If Plaintiffs contend that OPD violates Training Bulletin III-G or any of this
13   agreement’s provisions at a future protest or demonstration, Plaintiffs may request a
14   hearing to seek relief, including a modification of this agreement. Unless the
15   parties agree to a different briefing schedule, OPD will have seventy-two hours to
16   respond to Plaintiffs’ request.
17          Difference
18          Plaintiffs’ language specifies “civil and criminal sanctions for contempt” as
19   potential relief.
20                                         Duration
21          Plaintiffs
22          This agreement shall remain in effect until dissolved or modified by the Court.
23          The City
24          This agreement shall remain in effect through November 30, 2020, unless this
25   date is extended by the Court.
26          Difference
27          The City proposes a date certain for the agreement to expire.
28
     STATUS REPORT                             10                                C 20-3866 JCS
      Case 3:20-cv-03866-JCS Document 47 Filed 07/26/20 Page 11 of 11



 1   Dated: July 26, 2020              Respectfully submitted,
 2
                                       BARBARA J. PARKER, City Attorney
 3                                     DAVID A. PEREDA, Special Counsel
 4
                                By:    _______/s/ David Pereda___
 5                                     Attorneys for Defendant
                                       CITY OF OAKLAND
 6
                                      DAN SIEGEL
 7                                    SIEGEL, YEE, BRUNNER & MEHTA
 8                              By:      /s/Dan Siegel
                                       Attorneys for Plaintiffs
 9

10
     *Per Local Rule 5-1(i)(3), the filer attests that concurrence in the filing of the
11   document has been obtained from each of the other Signatories
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     STATUS REPORT                               11                                C 20-3866 JCS
